Citation Nr: 0033606	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  99-11 458A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
rating decisions of January 1946, July 29, 1946 and August 
1946, in failing to grant an evaluation in excess of 
30 percent for service-connected scar, medial aspect, right 
thigh, residual of a shell fragment wound, with severe injury 
to muscle group XV (MG-XV).  

2.  Entitlement to an increased rating for service-connected 
residuals of a shell fragment wound, medial aspect of the 
right thigh, with severe injury to MG-XV (right thigh wounds 
herein), currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased (compensable) rating for 
service-connected residuals of a left knee injury, with scar 
and mild loss of flexion of the left knee joint.  

4.  Entitlement to service connection for left ear hearing 
loss.  

5. Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from January 1943 to October 
1945.  He was authorized the Purple Heart Medal in December 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
RO, which denied service connection for left ear hearing loss 
and for tinnitus, denied a claim of CUE, a claim for an 
evaluation in excess of 30 percent for service-connected 
right thigh wounds, and a claim for an increased 
(compensable) evaluation for service-connected left knee 
disorder.  

It is noted that the March 1999 RO rating decision 
established a separate disability evaluation for chronic 
right knee strain, with degenerative changes (formerly 
included as part of service-connected residuals of a shell 
fragment wound, medical aspect right thigh, with severe 
muscle group XV injury), and the RO assigned a separate 10 
percent disability evaluation for this service-connected 
right knee disorder.  The veteran has not appealed this 
determination.  

The veteran's claims for increased and compensable ratings, 
and claims for service connection, are the subject of the 
Board's Remand, which follows the CUE decision below.  


FINDINGS OF FACT

1.  A January 31, 1946 rating decision granted service 
connection for disability characterized as a scar, medial 
aspect of right thigh, gun shot [shell fragment] wound, 
severe, MG-XV, and assigned a 30 percent evaluation under the 
VA's Diagnostic Code 3177 (a predecessor to Diagnostic Code 
5315).  

2.  A July 29, 1946 rating decision, in pertinent part, 
continued the 30 percent evaluation for service-connected 
right thigh disorder, upon receipt of additional service 
medical records, as well as an April 1946 VA examination 
report, without X-ray studies.  

3.  An August 16, 1946 rating decision, in pertinent part, 
continued the 30 percent evaluation for service-connected 
right thigh disorder, upon receipt of additional private and 
VA medical evidence, including a July 1946 VA examination 
report and related VA x-ray studies, under the VA's 
Diagnostic Code 5315 (formerly Diagnostic Code 3177).  

4.  The January 31, 1946, July 29, 1946, and August 16, 1946 
rating decisions were consistent with, and were supported by, 
evidence then of record, including the service medical 
records available at the time of each decision, and 
applicable VA Diagnostic Codes.  


CONCLUSION OF LAW 

The January 31, 1946, July 29, 1946, and August 16, 1946 
rating decisions are not clearly and unmistakably erroneous 
with respect to the denial of an evaluation in excess of 30 
percent for disability characterized as scar, medial aspect, 
right thigh, gun shot [shell fragment] wound, severe injury 
to MG-XV.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 4.73 
(1946, et. seq.) Diagnostic Code 5315 (formerly Diagnostic 
Code 3177); 38 C.F.R. § 3.105, 20.302 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background 

It has been contended that the January 31, July 29 and August 
16, 1946 RO decisions, that denied an evaluation in excess of 
30 percent for disability characterized as scar, medial 
aspect, right thigh gun shot [shell fragment] wound, severe 
injury to MG-XV, were clearly and unmistakably erroneous.  
The Board must address this claim by evaluating the evidence 
of record at the time of the rating actions in question.

Clear and unmistakable error is error of fact or law, which 
is "very specific and rare."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  It is of a type "that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable."  
Id.; Russell v. Principi, 3 Vet. App. 310, 313 (1992). Clear 
and unmistakable error is the type of error that "would have 
manifestly changed the outcome" of a decision if not for the 
error and is "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed."  Id.; Donovan v. Gober, 10 Vet. 
App. 404 (1997).

The January 31, 1946 rating decision granted service 
connection for disability characterized as a scar, medial 
aspect of the right thigh, gun shot wound, severe injury to 
MG-XV.  The RO also assigned a 30 percent evaluation for the 
service-connected right thigh wound under Diagnostic Code 
3177 of the VA's Schedule for Rating Disabilities, 1945.  The 
RO noted that the veteran had had combat.  His service 
discharge document was of record, and discloses that he was 
wounded in combat on December 1, 1943, while stationed in 
Italy, and was authorized the Purple Heart Medal in December 
1943.  

The evidence of record at the time of this rating decision 
included only incomplete copies of the veteran's service 
medical records.  These records consisted primarily of an 
October 1945 physical examination report at separation from 
service that indicates that on musculoskeletal examination 
there was mild limitation of flexion of the right knee, with 
no muscle atrophy, and a scar of the medial aspect of the 
right thigh.  The scar was noted to be non-symptomatic.  The 
separation examination report includes notation that in 
December 1943 the veteran sustained a penetrating wound of 
the right leg, and that he presently tires easily on 
standing.  

Notice of the above decision was issued to the veteran in 
February 1946.  

Additional evidence was received at the RO later that year.  
In a March 1946 private treatment summary, Dr. J. G., M.D., 
opines that the veteran has a 50 percent disability of his 
right leg due to occasional swelling, to no more than one 
inch, with resulting pain and a limp, as well as a sacroiliac 
tilt of the pelvis, and associated severe back pain.  

A March 1946 VA Report of Contact includes the veteran's 
disagreement with the January 1946 rating decision, asserting 
that his right leg disorder includes weakness, as well as a 
secondary left knee disorder.  

In May 1946, the RO received the last page only of an April 
1946 VA examination report, that indicates diagnoses of a 
scar, anterior aspect of the left knee, and a scar, medial 
aspect of the right thigh, gun shot wound, with a scar, 
posterior aspect of the right thigh, gun shot wound.  
Additional notation was made that the above scars do not 
limit motion, and that they are symptomatic on extreme 
flexion.  

In July 1946, additional service medical records were 
received, that regard a left knee disorder, and, thus, are 
not pertinent to the instant claim.  

A July 1946 medical record regards a back disorder not 
pertinent to the claim on appeal.  

A July 29, 1946 rating decision, in pertinent part, confirmed 
and continued the 30 percent evaluation for service-connected 
scar, medial aspect of the right thigh, gun shot wound, with 
severe injury to MG-XV.  

Notice of this decision was issued to the veteran in July 
1946.  

In August 1946, the RO received the remaining pages of an 
April 1946 VA examination report.  In pertinent part, the 
report indicates the veteran's reported occupational and 
medical history, to include working from November 1945 to 
January 1946, but being unable to continue due to right leg 
pain.  The veteran complained of weakness and collapse of the 
right knee.  On examination, the veteran was found to have a 
limp, he was thought to be in good general appearance, 
nutrition, and muscular development, with normal carriage and 
posture.  Pain was noted on hyperflexion (apparently of the 
right leg), but notation was made that there was no 
limitation of motion.  Two scars were noted about the right 
thigh: a three and one-half inch by one-half inch scar, deep, 
oval, on the medial aspect of the right thigh, noted to be a 
port of entry of the fragmentation [shell fragment wound], 
that was fixed and tender; and a one inch scar, round, of the 
posterior aspect of the right thigh-a point of exit, that 
was not fixed and not tender.  The diagnoses were chronic 
sprain, right sacroiliac joint, moderate, severe, and scar, 
medial aspect of the right thigh, gun shot wound.  August 
1946 VA x-ray studies of the lumbosacral spine revealed no 
evidence of arthritis changes of the lumbo-sacral spine.  

An August 16, 1946 RO rating decision continued a 30 percent 
evaluation for service-connected right thigh scar, citing to 
Diagnostic Code 5315 of the VA amended Schedule.  Notice was 
issued later that month.  

In October 1946, additional service medical records were 
received, but these regard the veteran's left knee.  

An October 23, 1946 rating decision, in pertinent part, 
continued the 30 percent evaluation for service-connected 
right thigh disorder, upon the above evidence. Notice of this 
action is not contained in the claims file.  Accordingly, 
while the Board does not consider this decision to be final, 
neither the veteran nor his representative argue CUE in this 
rating decision.  

In June 1947, additional copies of service medical and dental 
records were received at the RO.  In pertinent part, a copy 
of a treatment record dated December 2, 1943 indicates that 
the veteran was treated for a "perforating shell fragment 
wound" of the right thigh, with a compound fracture of the 
femur, caused by a mortar shell fragment injury the day 
before.  The wound was debrided and dressed.  

Other records similarly received show that enemy shrapnel 
fragment "deeply" penetrated the veteran's right thigh, 
leaving a one and one-half diameter wound on the medial 
surface of the right thigh.  The right thigh wound was noted 
to be severe, penetrating, and through and through.  On 
December 30, 1943, the wound was thought to be "healing," 
and on January 18, 1944, the wound was noted to have healed.  
At that time, the veteran's condition was thought to be good.  
He was dispensed to duty without notation of any limitation.  

No additional service medical records were received since 
then, and the veteran's service medical records presently 
appear complete.  

The veteran is shown to have next been examined on VA 
examination in January 1973.  The veteran reported a history 
of increased bilateral knee symptoms and low back symptoms, 
including pain along a left, below-the-knee scar, which runs 
into the back of his leg and the lower part of the spine.  
The veteran reported that his right leg has been getting 
weaker and that it doesn't bend at the knee as well as it 
used to.  On examination, the knees were thought to be 
"relatively asymptomatic."  The veteran was found to be 
able to walk without a limp.  He was found to stand with 
level pelvis, he had no list of the trunk, and there was 
complete and painless right and left hip joint mobility.  
Additionally, the examiner noted a three-quarter inch 
circular, somewhat depressed, scar on the mid-potion of the 
lateral right thigh area, and a two-and one-half inch long by 
three-quarter inch wide scar, depressed, with some loss of 
underlying adductor muscles.  Both scars were found to be 
freely movable and exhibit no adherence to underlying tissue.  
Circumferential measurements of the thighs revealed the right 
thigh to be 1/2 inch larger than the left, with equal calf 
muscles.  The diagnoses were residual of a shrapnel wound of 
the right thigh, and a wound injury of the left knee, with a 
chronic and recurrent strain of the right and left knee 
joints, mild loss of flexion of the left knee joint, as well 
as an associated and related chronic lumbosacral strain.  

An August 1973 rating decision granted service connection for 
chronic lumbosacral strain, and the RO continued both the 30 
percent evaluation for service-connected right thigh scars, 
noting that the VA examination report had found the scars to 
be freely movable and exhibiting no adherence to underlying 
tissue.  

The veteran is shown to have next been seen in November 1985 
for a right knee limp, with complaints of associated pain.  
On examination, the veteran's right thigh scars were noted to 
include loss of underlying adductor muscle, but with 
sufficient adductory muscle present to give good, strong 
adductor movement of the thigh.  Thigh measurements were 
equal, and there were no acute changes throughout either 
lower extremity.  Movements of the knees and lumbosacral 
spine were painful.  The pertinent diagnosis was causally 
related chronic strain of the right knee secondary to his 
right upper and inner thigh scar, with degenerative arthritis 
of the knee, moderate degree, and chondrocalcinosis of the 
right knee.  

A January 1986 rating decision confirmed and continued a 30 
percent evaluation for disability characterized as residuals 
of a shell fragment wound of the medial aspect of the right 
thigh, with severe injury to MG-XV, with right knee strain 
and right knee arthritis.  

A July 1992 VA examination report reveals a diagnosis of 
severe chondrocalcinosis of the right and left knees.  X-rays 
also revealed moderate degenerative joint disease of the 
lumbosacral spine.  

A July 1993 RO rating decision confirmed and continued the 30 
percent evaluation for service-connected right thigh 
disorder.  

On VA examination in April 1996 the veteran reported a 
history of back, knee and right hip pain.  He reported that 
his treatment consists of taking Motrin over-the-counter pain 
medication.  The examiner felt that the veteran was 
exaggerating symptomatology referable to his musculoskeletal 
system.  The two right hip scars were found to be well healed 
and non-tender.  The veteran was found not to have any 
significant loss of muscle in the thigh as a result of the 
through and through wound.  VA x-rays studies of the right 
femur revealed no fracture, and no significant bone lesion.  
There were moderate degenerative changes of the knees, with 
extensive calcification of the menisci, thought to be 
consistent with chondrocalcinosis, as well as extensive 
vascular calcification. 

In a July 1998 statement, the veteran's representative argued 
that the January 1946 and August 1946 rating decisions 
involved CUE for failing to grant a 40 percent evaluation for 
both an injury to MG-XV, as well as the flexor muscle group.  
The representative argued that the evidence then showed that 
the veteran's through and through wound was not confined to 
Muscle Group XV, that, in essence, any impairment of flexion 
of the knee requires more than mere consideration of 
Diagnostic Code 5315, and its predecessor, Diagnostic Code 
3177 (1945 Schedule).  

A July 1998 VA audiological examination is not pertinent to 
the instant appeal.  

A December 1998 VA orthopedic examination report shows 
complaints of left knee collapse, right knee pain, back pain, 
and balance disequilibrium.  The right thigh scars were 
thought to be unchanged from prior VA examination reports.  
The diagnosis was residuals of soft tissue injuries of the 
right thigh.  

Subsequently dated private and VA treatment records regard 
care not pertinent to the claim adjudicated on the merits 
here.  

In March 1999, the RO rating decision established a separate 
disability evaluation for chronic right knee strain, with 
degenerative changes (formerly included as part of service-
connected disability characterized as residuals of a shell 
fragment wound, medical aspect right thigh, with severe 
injury to muscle group XV).  The RO assigned a separate 10 
percent disability evaluation for the service-connected right 
knee disorder, and the veteran initiated no appeal.  

II.  Analysis--Clear and Unmistakable Error

The January 31, July 29, and August 16, 1946 unappealed 
rating decisions were final based upon the evidence then of 
record, and rated the veteran's right thigh shell fragment 
wound residuals as impairment of muscle group XV, under 
Diagnostic Code 5315, and its identical predecessor, 
Diagnostic Code 3177.  (Service medical records clearly show 
that the veteran sustained a shell fragment wound-not a gun 
shot wound as characterized at the RO until August 1973).  
See 38 U.S.C.A. § 7105.  Under either of these Diagnostic 
Codes, VA's 1945 Schedule for Rating Disabilities, or 
subsequent amendments, impairment of MG-XV includes several 
functions: Adduction of the hip (1, 2, 3, 4); flexion of the 
hip (1, 2); and flexion of the knee (4); as well as the 
Mesial thigh group, including: (1) adductor longus; (2) 
adductor brevis; (3) adductor magnus; (4) gracilis.  
(Emphasis added).  As such, the July 1998 argument of the 
veteran's representative that the RO clearly and unmistakably 
erred in not rating the veteran's impairment of the right 
thigh flexor muscle group and impairment due to limitation of 
knee flexion is without merit.  

Additionally, under Diagnostic Code 5315, and its 1945 
predecessor at Diagnostic Code 3177, a 30 percent rating is 
available for severe impairment of MG-XV-but no greater 
evaluation is available.  

The Board also notes that the veteran received notice of both 
the January 1946 and August 1946 rating decision, but he did 
not complete an appeal of either of these determinations.  
Consequently, these actions became final and may be revised 
only on a showing of CUE.  See 38 C.F.R. §§ 3.105(a), 20.302 
(2000).  

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of clear and 
unmistakable error, the presumption is even stronger.  See 
Martin v. Gray, 142 U.S. 236 (1891); Sullivan v. Blackburn, 
804 F.2d. 885 (5th Cir. 1986).  

Section 3.105(a) of 38 C.F.R. provides that previous final 
determinations will be accepted as correct in the absence of 
CUE.  The law in effect as of January 1946, and as of July 
and August 1946, was essentially the same as current 
provisions found at 38 C.F.R. Parts 3 and 4.  The claimant, 
in short, must assert more than a disagreement as to how the 
facts were weighed or evaluated.  See Russell v. Principi, 3 
Vet.App. 310, 313 (1992).

The Court has provided guidance in the form of "a three- 
pronged test to determine whether [clear and unmistakable 
error] is present in a prior determination: (1) '[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied,' (2) the error must be 'undebatable' and 
of the sort 'which, had it not been made, would have 
manifestly changed the outcome at the time it was made,' and 
(3) a determination that there was [clear and unmistakable 
error] must be based on the record and law that existed at 
the time of the prior adjudication in question."  See Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The veteran's representative contends specifically that VA 
regulation, presently at 38 C.F.R. § 4.73, Diagnostic Code 
5315 (2000) (and in effect as Diagnostic Code 3177 within the 
VA's 1945 Rating Schedule), was not properly applied by the 
RO in the January, July and August 1946 rating decisions.  It 
is specifically asserted that Diagnostic Code 5315 does not 
include both impairment of adductors and flexors muscles of 
the thigh.  The argument is not plausible, and fundamentally 
misconstrues the regulation-Diagnostic Code 5315 (and its 
1945 Schedule predecessor at Diagnostic Code 3177) 
anticipates both the adduction and flexion of the hip, and 
specifically includes limitation of flexion of the knee.  See 
both the 1945 VA Rating Schedule, Diagnostic Code 3177, and 
its progeny presently 38 C.F.R. § 4.73, Diagnostic Code 5315.  

In the instant case, the veteran's primary historical 
complaint is right knee pain and functional impairment.  
While some small confusion may have existed in 1946, given 
the initially incomplete service medical records, a severe 
through and through muscle injury of the right thigh, with 
impairment of adduction and flexion of the hip-even with 
further impairment of flexion of the right knee--warrants no 
more than a 30 percent evaluation, the maximum rating 
available under Diagnostic Code 5315 and its predecessor 
3177.  

As to any contention that muscle injuries should be 
separately evaluated, the Board points out that the 1945 
regulations addressed such a situation under the principles 
of combined ratings. Therein it was specified that muscle 
injuries in the same anatomical region such as the pelvic 
girdle and thigh, will not be combined, but instead, the 
rating for the major group affected will be elevated from 
moderate to moderately severe, or from moderately severe to 
severe, according to the severity of the aggregate impairment 
of function of the extremity.  An evaluation for severe 
impairment was assigned in the January 1946 rating action.  
The applicable regulations do not mandate that separate 
evaluations must be assigned for each individual muscle 
group, and in fact provide that the aggregate impairment of 
function of the extremity be evaluated as a whole.  
Accordingly, clear and unmistakable error is not found in 
this regard, inasmuch as the RO followed the regulations 
governing the assignment of a disability evaluation for 
muscle injuries in the same anatomical region.

In finding too, it is noted that C.F.R. Part 4, § 4.56, also 
found at the Musculoskeletal System paragraph 17 of the VA's 
1945 Schedule, defines both "moderately severe" and severe 
muscle injuries.  A review of these provisions indicates that 
the RO was both generous and without error in assigning the 
30 percent evaluation for the veteran's right thigh injuries.  
Moderately severe muscle group injuries are defined as those 
involving a through-and-through or deep penetrating wound by 
a high velocity missile of small size or a large missile of 
low velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, and intermuscular 
cicatrization.  There must be evidence of a hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade.  The record must contain consistent complaints 
of cardinal symptoms of muscle wounds.  There must be 
evidence of unemployability because of inability to keep up 
with work requirements, if present.  The objective findings 
are entrance and, if present, exit scars that are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups.  There must be indications 
on palpation of moderate loss of deep fascia, or moderate 
loss of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  

A severe muscle injury involves a through-and-through or deep 
penetrating wound due to a high-velocity missile, or a large 
or multiple low-velocity missiles, or the explosive effect of 
a high-velocity missile, or shattering bone fracture, with 
extensive debridement or prolonged infection and sloughing of 
soft parts, intermuscular binding and cicatrization.  
(Emphasis added).  The history and complaints are similar to 
the criteria set forth for a moderately severe level, in an 
aggravated form.  The objective findings should include 
extensive ragged, depressed and adherent scars of skin so 
situated as to indicate wide damage to muscle groups in the 
track of the missile.  (Emphasis added).  X-rays may show 
minute multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of the missile.  
(Emphasis added).  Palpation shows moderate or extensive loss 
of deep fascia or of muscle substance.  Soft or flabby 
muscles are in the wounded area.  The muscles do not swell 
and harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  In electrical tests, reaction of degeneration is 
not present, but a diminished excitability to faradic current 
compared with the sound side may be present.  Visible or 
measured atrophy may or may not be present.  Adaptive 
contraction of opposing group of muscles, if present, 
indicates severity.  Adhesion of the scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type.  (Emphasis added).  

In consideration of the above, the Board is unable to find 
that either the January, July or August 1946 rating decisions 
involved clear and unmistakable error as to the initial 
assignment, or continuation of, a 30 percent evaluation for 
the veteran's "severe" muscle injury of the right thigh, 
including any impairment of function of the flexion of the 
right knee.  In particular, the service medical records 
clearly show that, on separation examination in October 1945, 
the veteran had no muscle atrophy of the right thigh, and 
only mild limitation of flexion of the right knee and a scar 
about the medial aspect of the right thigh.  Moreover, the 
service medical records of December 1943 show no extensive 
muscle injuries of the right thigh area on any of the 
several, rather detailed examinations.  Specifically, the 
veteran had no infection at all-prolonged or otherwise, no 
extensive ragged, depressed, or adherent scars of skin so 
situated as to indicate wide damage to muscle groups in the 
track of the missile, and no minute multiple scattered 
foreign bodies indicating spread of intermuscular trauma and 
explosive effect of the missile-as anticipated by the usual 
"severe" muscle injury under 38 C.F.R. § 4.56.  
Accordingly, the rating of his service-connected right thigh 
injury as "severe," can not be said to involve any error of 
fact or incorrect application of a regulation so as to 
constitute CUE.  

In finding so, the Board has taken a broad look at the VA's 
Rating Schedule, including 38 C.F.R. § 4.40, also found at 
the Musculoskeletal System, paragraph 1 of the 1945 Schedule, 
that provides that disability of the musculoskeletal system 
is primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  The examination on which ratings 
are based must adequately portray the anatomical damage and 
the functional loss with respect to all these elements.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  

As regards the joints, the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations:  (a) 
Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).  (b) More movement than 
normal (from flail joint, resections, 
nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement 
(due to muscle injury, disease or injury 
of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess 
fatigability.  (e) Incoordination, 
impaired ability to execute skilled 
movements smoothly.  (f) Pain on 
movement, swelling, deformity or atrophy 
of disuse.  Instability of station, 
disturbance of locomotion, interference 
with sitting, standing and weight-bearing 
are related considerations.  For the 
purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2000).  This section of the regulations is 
essentially similar to the Musculoskeletal System, paragraph 
6 of the 1945 Schedule.  With consideration of the above, as 
well as the 1945 Schedule, and as there is no basis for any 
evaluation in excess of 30 percent for the veteran's severe 
muscle injury, shell fragment wound of the veteran's right 
thigh, through and through, the claim of CUE is denied, as 
against the preponderance of the evidence.

In summary, the primary argument does not appear to be that 
the correct facts were not before the adjudicators.  Rather, 
in effect, disagreement has been expressed as to how the 
facts were weighed or evaluated.  However, such disagreement 
in and of itself does not constitute a valid claim of clear 
and unmistakable error. Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991).  Therefore, although the veteran disagrees 
with the conclusion reached by the RO in the January 1946 
rating action, and confirmed and continued in the July and 
August 1946 rating decisions, it is clearly established that 
an asserted failure to evaluate and interpret the evidence 
correctly is not clear and unmistakable error.  See Eddy v. 
Brown, 9 Vet. App. 52 (1996).

In short, the record does not reflect that either the correct 
facts as they were known in January, July and August 1946 
were not before the RO, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Accordingly, the Board has determined that CUE error was not 
shown in the January, July and August 1946 rating actions.


ORDER

The January 1946 rating decision assigning no more than a 30 
percent evaluation, and the July and August 1946 rating 
decisions to deny an evaluation in excess of 30 percent, for 
the veteran's service-connected right thigh shell fragment 
wound, with severe injury to MG-XV, were not clearly and 
unmistakably erroneous.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, as well as for 
additional reasons listed below, a Remand is required.  

The veteran's service-connected shell fragment wounds of the 
right thigh, currently evaluated as 30 percent disabling, 
were not examined on current VA examination in December 1998.  
Similarly, while the veteran was provided an audiological 
examination in July1998, the audiologic results are 
incomplete, did not include an examination for tinnitus, with 
statement as to the likely etiology, and remain largely 
uninterpreted.  Additionally, while an examination of his 
service-connected left knee disorder was performed in 
December 1998, the report failed to include necessary x-ray 
studies of the left knee, and provided inadequate information 
regarding the severity of symptomatology, including on 
occasional flare-ups.  Accordingly, and consistent with VCAA, 
the veteran must be provided more comprehensive VA orthopedic 
and audiologic examinations, as requested in detail, below.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses, and approximate dates of 
treatment of all VA and/or non-VA 
(private) care providers who have treated 
him for any right thigh or left knee 
symptomatology, from April 1997 to the 
present, as well as any left ear 
symptomatology, left ear hearing 
impairment, or tinnitus (ringing in the 
ear(s)), from October 1945 to the 
present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
records, if identified by the veteran.  
As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  

2.  The RO should additionally give 
written notice to the veteran informing 
him of the opportunity to identify any 
additional information regarding the 
dates of any alleged in-service treatment 
regarding his ears, left ear 
symptomatology, left ear hearing loss, or 
tinnitus, including any in-service 
treatment.  

The veteran should also be given an 
opportunity to provide a detailed 
statement as to the facts and 
circumstances of any inservice treatment 
for left ear symptomatology, left ear 
hearing loss, or tinnitus, to include the 
dates and places of any such treatment.  

3.  Upon the completion of the above 
requested development, the veteran should 
be scheduled for a VA audiologic 
examination.  All indicated tests and 
studies should be performed, and the 
claims folder must be made available to 
the examiner for use in the study of the 
case.  Definitive findings and diagnoses 
should be entered, to include pure tone 
audiometry thresholds, in decibels, for 
each of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 hertz (Hz) (cycles 
per second), as well as speech audiometry 
(in percentages) for each ear.  The 
examiner is to set forth all findings and 
conclusions, along with rationale and 
support for the diagnosis entered, in a 
clear, comprehensive and legible manner, 
with reference to supporting evidence.  

A clear and concise medical opinion 
statement should be provided, with 
reference to the service medical records 
and post-service medical evidence 
contained in the VA claims file, as to 
whether it is at least as likely as not 
that any left hearing loss or tinnitus, 
bilateral or unilateral, is related to 
any findings noted in the service medical 
records or to an incident in service.  

4.  The veteran should be scheduled for a 
VA orthopedic examination to identify all 
symptoms and residuals of his service-
connected left knee disorder.  All 
necessary studies should be obtained, 
including x-ray studies of the left knee.  
The claims folder must be made available 
to the examiner for use in the study of 
the veteran's case.  All left knee joint 
difficulties, such as the existence, if 
any, of traumatic arthritis, or other 
impairment, should be noted, and the 
examiner should state whether such 
difficulties are a part of the service-
connected disorder.  A complete range of 
motion study should be conducted for the 
left knee. 

All left knee related complaints should 
be recorded in full.  The examiner should 
obtain a detailed history regarding any 
painful or weakened movement, excess 
fatigability with use, incoordination, 
painful motion or pain with use of the 
left knee, and determine whether-on 
examination--the service-connected left 
knee disorder exhibits pain with use, 
weakened movement, excess fatigability, 
or incoordination.  

These determinations should, if feasible, 
be expressed in terms of degrees of any 
painful motion, or additional range of 
motion loss due to pain with use, 
weakened movement, excess fatigability or 
incoordination.  

The examiner should also express an 
opinion as to the medical probability 
that there would be additional limits on 
functional ability during flare-ups and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If this is 
not feasible, this should be so stated, 
with explanatory comment.  

5.  The RO should ensure that all 
requested development has been completed 
in compliance with this Board Remand.  If 
actions taken are deficient in any 
manner, appropriate corrective action 
should be undertaken.  

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claims 
for service connection for left ear 
hearing loss and tinnitus, and 
entitlement to an evaluation in excess of 
30 percent for service-connected right 
thigh disorder, and a compensable 
evaluation for service-connected left 
knee disorder.  

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  If any benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board for 
further appellate consideration.  An 
appropriate period of time should be 
allowed for response.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  The purposes of this 
REMAND are to obtain clarifying information and also to 
ensure that the requirements of due process of law are 
satisfied.  The Board intimates no opinion as to the 
disposition warranted regarding the issue on appeal pending 
completion of the requested act

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	D.J. DRUCKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


